DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: Figure 7 discloses an operation according to a first embodiment.
Species II: Figure 8 discloses an operation according to a second embodiment.
Species III: Figure 9 discloses an operation according to a third embodiment.
Species IV: Figure 10 discloses an operation according to a fourth embodiment.
Species V: Figure 11 discloses an operation according to a fifth embodiment.
Species VI: Figure 12 discloses an operation according to a sixth embodiment.
Species VII: Figure 13 discloses an operation according to a seventh embodiment.
Species VIII: Figure 14 discloses an operation according to an eighth embodiment.
Species IX: Figure 15 discloses an operation according to a ninth embodiment.
The species are independent or distinct because they disclose variants that are not obvious over each other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PJB
/PETER J BERTHEAUD/
Primary Examiner, Art Unit 3746